Citation Nr: 0505441	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as muscle cramps and spasms 
of the feet and legs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Original jurisdiction over the veteran's 
case resides in the RO in Louisville, Kentucky, which 
transferred the case to the Board in January 2005 for 
appellate review.

The record reflects that a motion to advance this case on the 
Board's docket was filed on the veteran's behalf by his 
accredited representative in February 2005.  Taking into 
consideration the veteran's advanced age, his motion for 
advancement on the docket was granted.  See 38 C.F.R. 
§ 20.900(c) (2004).


FINDING OF FACT

A preponderance of the objective medical evidence of record 
indicates that the veteran's currently diagnosed peripheral 
neuropathy of the lower extremities is not related to his 
active service or any incident thereof.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
peripheral neuropathy of the lower extremities, claimed as 
muscle cramps and spasms of the feet and legs.  
He contends that his current disability is related to his 
military service, in particular alleged exposure to petroleum 
products therein.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 Statement of the Case (SOC) and 
the March 2004 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, letters were sent to the veteran in June 2001 
and January 2003, with copies to his representative, which 
were specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection.  

Specifically, the veteran was advised that to establish 
entitlement to service connection, the evidence must show 
three things: (1) "An injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease."; 
(2) "A current physical or mental disability."; and (3) "A 
relationship between your current disability and an injury, 
disease, or event in service."  The veteran was further 
advised that the RO would request medical evidence pertaining 
to each element if they were told about it.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO informed the veteran that "We will 
try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  See the June 
4, 2001 letter, page 2.  This information was reiterated in 
the January 2003 VCAA letter which notified the veteran that 
"We will get any VA medical records or other medical 
treatment records you tell us about. [...] We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from 
Federal agencies. [...] We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  See the 
January 30, 2003 letter, pages 2 & 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2001 and January 2003 VCAA letters each 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, both letters informed the 
veteran: "You may also submit your own statements or 
statements from other people describing your physical or 
mental disability symptoms." and "You can give us a medical 
opinion regarding a relationship from your own doctor."  
Both letters also informed the veteran that it was his 
responsibility to support his claim was appropriate evidence.  

The Board therefore finds that the June 2001 and January 2003 
letters, the November 2002 SOC, and the March 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the June 2001 and January 2003 letters.  In addition, 
the record reflects that in March 2004 the veteran requested 
that the RO forward his claims folder to the Board without 
waiting for the 60-day period to expire.  He felt that he had 
stated his case completely.  See statement from veteran, 
received in March 2004.  Therefore, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in December 
2001, after the June 2001 VCAA letter.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, private physicians' statements, and a report of VA 
examination, which will be described below.  In November 
2001, St. Mary and Elizabeth Hospital reported that they did 
not have treatment records from the early 1960s pertaining to 
the veteran.  

There is no indication that there currently exists any 
evidence which has a bearing on this case and which has not 
been obtained.  The veteran and his representative have not 
identified any outstanding evidence, and as noted above the 
veteran has indicated that he has stated his case completely.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
given the opportunity to testify at a personal hearing, but 
he declined to do so in his December 2002 substantive appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Factual background

The veteran's Enlisted Record and Report of Separation, 
Honorable Discharge 
(WD AGO Form 53-55) shows that he served during World War II.  
His military occupational specialty was munitions worker.  
His separation qualification record indicates that a 
munitions worker performed various tasks in connection with 
storage and issue of all types of ammunition, loaded and 
unloaded bombs, etc..  

Service medical records are entirely negative for complaints, 
treatment or finding for problems related to swelling, 
numbness, tingling, or weakness of the lower extremities.  
There is no pertinent medical evidence for over almost five 
decades after service.  

In May 1961, the veteran filed a claim for service connection 
for an unrelated condition ("weak rt. thumb - 1946").  When 
asked whether he received any medical treatment while in 
service, the veteran only reported a thumb injury in 1946.  
He did not mention any problems related to his lower 
extremities or of being exposed to petroleum in service.  
When asked whether any civilian physicians or persons other 
than physicians treated him for or knew any facts about any 
sickness, disease or injury which he had before, during, or 
since service, the veteran answered "none".  

Thereafter, no correspondence was received from the veteran 
until September 1993, when he sought entitlement to 
nonservice-connected pension benefits.  He did not mention 
any problems related to his lower extremities or of being 
exposed to petroleum.  A November 1994 report from Dr. E.B. 
indicates that the veteran requested treatment for leg cramps 
and was given a prescription for Quinamm.  In December 1994, 
Dr. E.B. reported that the veteran's leg cramps had improved. 

Records from Dr. J.O. show that in March 2000, the veteran 
was evaluated for burning, tingling sensations in his feet 
which had been ongoing for the last two years.  It was noted 
that the veteran had diabetes for the last four years.  Dr. 
J.O. concluded that the veteran had symptoms of peripheral 
neuropathy, most likely from the diabetes.  

The record veteran filed a claim for service connection for 
peripheral neuropathy of the lower extremities until August 
2000.  At that time, he stated that he was sent to sick call 
after his feet and legs started swelling in service.  He 
claimed that he had severe muscle cramps and spasms in his 
feet and legs ever since service.  He stated that immediately 
after service he was treated by Dr. M.M.L. for two years and 
that he had surgery on his legs in the mid 1950's at St. Mary 
and Elizabeth Hospital. 
See VA Form 21-4138, Statement in Support of Claim, dated 
August 27, 2000.  

In a report dated November 1, 2000, Dr. J.O. stated the 
following:

[The veteran] . . . showed me a letter 
that he wrote in which he is trying to 
get more disability from the Veteran's 
Hospital.  That letter essentially states 
that he was in the Army in the 40's and 
he did a lot of walking in which his legs 
and feet were swelling.  He states that 
since that time, he has had cramps in his 
legs and he has pain intermittently from 
the bottom of his feet to his hips.  He 
had surgery to his feet and he has had 
different doctors treating him for that 
and it never helped.  He wanted me to 
write a letter stating that his present 
condition, that I am treating, is related 
to his experience in the Army in the 
40's.  

I read to him my note which is in the 
chart.  I told hm that I am treating him 
for diabetic neuropathy which has nothing 
to do with his service in the Army.  He 
has been diagnosed to have diabetes for 
the last 5 years and his symptoms of 
burning, tingling in his feet have been 
ongoing for only 2 years.  It is a 
different complaint from what he is 
telling me about swelling and achiness in 
his legs. [...] I told him that was my 
field of expertise, that it has nothing 
to do with his experience in the Army.  I 
told him that whatever he had that was 
related to his duty in the Army in the 
40's may be related to musculoskeletal 
pain or arthritis and I had nothing to do 
with that kind of problem.  

On May 2, 2001, Dr. J.O. wrote: 

[The veteran] is here for follow up of 
his peripheral neuropathy in which he is 
again telling me about his experience 
with the Army.  I discussed with again in 
detail that I do not believe his symptoms 
resulted from the Army.  I told him that 
was 60 years ago.  His peripheral 
neuropathy is new onset and I told him 
that if he had peripheral neuropathy 
since 60 years ago, he would not be 
walking at this time.  

In a June 2001 report, Dr. J.O. reiterated that he thought 
the veteran's condition was secondary to diabetic neuropathy.  

In an April 2002 statement, Dr. P.A. indicated that the 
veteran was sent by the military to petroleum technician 
school; that it was here he developed edema in his legs; and  
that throughout the rest of his life he had muscle cramps and 
feet and leg spasms.  Dr. P.A. further stated that the 
veteran had seen physicians, including a neurologist, all of 
whom felt his condition was related to and emanated from his 
problems with his feet in the military.  Dr. P.A. concluded 
that the veteran "is - I believe - deserving of Disability 
Connected Designation."

In connection with a May 2002 neurological consultation by 
Dr. W.O., the veteran stated that he has had numbness and 
burning in his feet since World War II.  The diagnosis was 
polyneuropathy in diabetes.  Dr. O. stated "If indeed [the 
veteran's] history is true and he has had a peripheral 
neuropathy for more than 50 years, I would doubt that it is a 
simple diabetic peripheral neuropathy.  It is almost purely 
of the sensory type which would put it in a toxic metabolic 
group."  

In a November 2002 statement, Dr. P.A. noted that although he 
had not had the opportunity to review the veteran's service 
medical records, the veteran was a credible historian.  Dr. 
A. indicated that the veteran developed swelling and edema in 
his legs in service, most probably due to his contact with 
chemicals.  Dr. A. opined that the veteran's peripheral 
neuropathy of both lower legs was related to a condition he 
developed while in the service.    

The veteran was afforded a VA peripheral nerves examination 
in March 2003.  
The veteran claimed that his peripheral neuropathy was a 
result of his military service where he was exposed to 
petroleum products.  He stated that in 1946, he developed 
acute swelling in both legs and could not walk for about 
three to four days; he further indicated that he was seen by 
a military doctor who told him it was related to petroleum 
poisoning.    

The claims file was reviewed by the examiner.  The examiner 
noted that review of the service medical records including 
the separation examination showed no documented complaints or 
problems of the swelling in the lower extremities.  There was 
also no comments of numbness, tingling, or weakness in the 
lower extremities made.  

Following physical examination, the assessment was chronic 
numbness, burning, tingling, lower extremity weakness with a 
neurological examination showing signs consistent with 
peripheral polyneuropathy that is sensory and motor.  The 
examiner opined that it was unlikely that the veteran's 
peripheral neuropathy was related to his military service.  
The examiner indicated that his opinion was based on the fact 
that the service medical records did not reveal any 
documentation of lower extremity swelling, numbness, pain or 
signs of peripheral neuropathy during service and because if 
the veteran's neuropathy had indeed started 50 years ago he 
would be significantly disabled by now.  The examiner noted 
that the statement of Dr. J.O. who was involved with the 
veteran's care showed that his neuropathy was new onset of 
five years duration.  

The examiner additionally commented that the veteran's non-
insulin-dependent diabetes was known to cause painful 
neuropathy and that it was very common for the peripheral 
neuropathy to manifest prior to detection of diabetes.  

Analysis

The veteran claims that he was exposed to petroleum products 
in service and that his peripheral neuropathy of the lower 
extremities resulted therefrom.  

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, the 
record on appeal contains extensive medical evidence, 
including the March 2003 VA examination, showing that the 
veteran has peripheral neuropathy of the lower extremities.  
Therefore, Hickson element (1) has been met.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, there is no evidence of a 
disease manifested by peripheral neuropathy in service or for 
that matter for many decades thereafter.  To the extent that 
the veteran contends that he had such a disease in service, 
as a lay person without medical training the veteran is not 
competent to diagnose diseases or provide opinions as to 
etiology of diseases.  "Competent medical evidence" is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2) 
(2004).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

With respect to the veteran's statements to the effect that 
he was hospitalized in service due to lower extremity 
swelling caused by exposure to petroleum products, there is 
no objective evidence that this actually occurred.  Indeed, 
the veteran himself made no mention of this alleged 
hospitalization for many decades after service, and then only 
in the context of his current claim for monetary benefits 
from VA. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Because the record as a 
whole clearly demonstrates that there was no such 
hospitalization, that the veteran never mentioned the alleged 
hospitalization for decades after service, and that he only 
brought up the subject in connection with his claim of 
entitlement to monetary benefits from VA, the Board finds his 
recent statements to be incredible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may 
affect the credibility of testimony].  See also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

With respect to the matter of in-service injury (as opposed 
to disease), in this case exposure to petroleum products, a 
claimant is competent to report what occurred in service.  
The Board has considered the statements provided by the 
veteran concerning his purported exposure to petroleum 
products during service in light of the entire record.  
Weighing heavily against his statements are the utterly 
negative official records.  See Curry, supra.  Moreover, the 
veteran's MOS is listed as munitions worker, nor petroleum 
handler.  

In addition, the Board cannot view the veteran's statements 
that he was exposed to petroleum products in isolation.  The 
veteran in fact indicated that he was exposed to large 
quantities of petroleum products and that he immediately 
developed physical symptomatology in his lower extremities, 
for which he was hospitalized in service.  As discussed 
above, this statement is contrary to the objective evidence 
and is implausible.  

For reasons expressed above, the Board concludes that Hickson 
element (2) has been met.  The veteran's claim fails on that 
basis.  For the sake of completeness, the Board will also 
discuss the third element.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  However, the record on appeal 
contains medical opinions that have been submitted by the 
veteran or obtained by the RO.  The record on appeal contains 
several medical opinions, namely Dr. J.O.'s March 2000, 
November 2000, May 2001, and June 2001 statements; Dr. P.A.'s 
November 2002 statement; Dr. W.O.'s May 2002 neurological 
evaluation; and the March 2003 VA examination report.  In 
substance, Dr. J.O. and the VA examiner declare that the 
veteran's current disability is related to relatively recent 
diabetes and is unrelated to his military service almost six 
decades ago.  Dr. P.A. and Dr. W.O., based on the veteran's 
statements concerning exposure to petroleum products and of 
continuous lower extremity symptomatology during and after 
service, in essence opine that the current disability is of 
toxic origin and is related to service.     
  
Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's peripheral 
neuropathy, specifically whether the veteran's military 
service is implicated.  By law, the Board is obligated under 
38 U.S.C.A.. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's peripheral neuropathy of 
the lower extremities.  Dr. W.O.'s May 2002 statement is 
clearly based on the veteran's reported history ("if indeed 
his history is true and he has had a peripheral neuropathy 
for more than 50 years"), and does not reflect a medical 
opinion based on objective clinical findings.  As discussed 
above, there is in fact no medical evidence that supports the 
veteran's assertion that he has had peripheral neuropathy for 
50 years.  Indeed, the veteran himself did not mention this 
problem until he filed his current claim.  Dr. W.O.'s 
statement, based as it is on the veteran's own report, is not 
probative of a nexus to service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence of a nexus to service]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  The Board therefore affords the May 2002 
statement of Dr. W.O. little probative weight.

The only other medical evidence that appears to support the 
veteran's claim is the November 2002 opinion from Dr. P.A. 
wherein it was opined that the veteran's peripheral 
neuropathy of both lower legs was related to a condition he 
developed while in the service.  This opinion suffers from 
the same deficiency as that of Dr. W.O., namely that it is 
based on the veteran's own statements.  There is no 
indication that Dr. P.A. reviewed the veteran's medical 
history.  As previously noted, the medical evidence is 
negative for any complaint or finding of peripheral 
neuropathy of the lower extremities during service or for 
many decades thereafter.      

The Court has held that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  The Board therefore places 
relatively little weight of probative value on the Dr. A.'s 
nexus opinion.

The Board observes in passing that in November 2002, Dr. P.A. 
called the veteran a "credible historian".  For reasons 
stated above, the Board has determined that the opposite is 
true.  Dr. P.A. was not informed by the objective medical 
records, and his characterization of the veteran, although 
charitable, is not based on fact.  In any event, it is the 
responsibility of the Board to determine credibility.  The 
Board is obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The veteran himself has attempted to relate his peripheral 
neuropathy of the lower extremities to service, but as 
discussed above his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  The Board also finds 
relevant the fact that when the veteran filed his initial 
application for compensation and pension in 1961, for a thumb 
injury, he did not mention any problems related to his lower 
extremities or of being exposed to petroleum in service and, 
in fact, specifically denied being treated for any sickness, 
disease or injury before, during, or since service.  Despite 
his contention that he was treated for peripheral neuropathy 
of the lower extremities beginning "immediately after [he] 
was discharged" from service, he did not file a claim for 
approximately a half century.  The fact that the veteran 
waited so long after service to file a claim for peripheral 
neuropathy casts a most unfavorable light on his credibility 
and on the accuracy of his current contentions.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The Board places far greater weight of probative value on the 
opinions of Dr. J.O. and of the March 2003 VA examiner.  
These opinions, which ascribe the veteran's peripheral 
neuropathy to diabetes mellitus, are consistent with the 
medical records.   

In the March 2003 opinion, the VA examiner indicated that he 
had reviewed the veteran's claims file.  After physical 
examination, the VA examiner opined that it was unlikely that 
the veteran's peripheral neuropathy was related to his 
military service, and provided the rationale upon which he 
based his opinion.  First, the examiner noted that service 
medical records showed no documentation of any lower 
extremities problems in service.  Second, the examiner 
indicated that if the veteran's peripheral neuropathy had 
started 50 years ago, as he claimed, he would be 
significantly disabled by now.  The examiner also noted that 
diabetes caused precisely the kind of symptomatology being 
experienced by the veteran.

It is clear that the examiner's opinion was rendered with 
much thought and care, with appropriate review of the 
veteran's entire medical history, and was supported by a 
detailed rationale.  Considering this opinion in conjunction 
with the remainder of the medical evidence of record, which 
shows no peripheral neuropathy complaints or treatment from 
1947 to 1994, the Board finds that the VA examiner's opinion 
carries great weight of probative value.  See Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) [the Board may 
appropriately favor the opinion of one competent medical 
authority over another].

Dr. J.O. opinion, which has been quoted extensively in the 
factual background section above, is congruent with both the 
objective medical history and the opinion of the VA examiner.  
Dr. J.O., like the VA examiner, noted that the veteran's 
peripheral neuropathy was of recent onset and was related to 
his diabetes, also of recent onset.  Dr. J.O. could find 
nothing to suggest that the veteran's military service over 
five decades ago was in any way involved in the recently 
diagnosed peripheral neuropathy.

In short, for reasons expressed immediately above the Board 
concludes that the weight of the evidence is against the 
veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met, and his claim fails 
on that basis also.

The veteran's claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities, claimed as 
muscle cramps and spasms of the feet and legs, is accordingly 
denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as muscle cramps and spasms 
of the feet and legs, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


